   Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 1 of 52



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

EDWARD BRAGGS, et al.,                  )
                                        )
        Plaintiffs,                     )
                                        )
               v.                       )      CIVIL ACTION NO.
                                        )      2:14-CV-00601-MHT-GMB
JEFFERSON DUNN, in his official         )      Judge Thompson
capacity as Commissioner                )
of the Alabama Department of            )
Corrections, et al.,                    )
                                        )
        Defendants.                     )
                                        )

    PLAINTIFFS’ WITNESS AND EXHIBIT LISTS FOR THE SUICIDE
                 PREVENTION REMEDIAL TRIAL

        Plaintiffs hereby submit their Witness and Exhibit List for the Phase 2A

suicide prevention remedial trial scheduled to begin on Wednesday, March 27,

2019.

        The Parties agreed to submit witness and exhibit lists by 5:00pm on March

22, 2019. Plaintiffs reserve the right to amend their exhibit list to include any

documents produced after the time of this filing. Plaintiffs also reserve the right to

amend their witness list to include any witness whose testimony appears to be

necessary in light of documents produced after the time of this filing.

        Plaintiffs’ experts Eldon Vail will testify by videoconference. Plaintiffs will

make all necessary arrangements with the Clerk of Court’s office.
   Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 2 of 52



      Dr. Burns will testify in person. However, she cannot be available to testify

in person until April 8, 2019. Counsel for all Parties have discussed the scheduling

and are in agreement on the utility of having Dr. Burns in person during the same

period of the trial as Dr. Perrien, who Plaintiffs understand will also be testifying

that week. As a result, Defendants will put on their case, other than Dr. Perrien

and witnesses responding to Dr. Burns, following the testimony of Associate

Commissioner Naglich.

I. WITNESS LIST

WITNESS         DATE               LENGTH TOPICS

Dr. Edward      March 27, 2019     5 hours      ADOC’s Director of Psychiatry Dr. Kern
Kern (will                                      will testify regarding efforts made to limit
call)                                           housing of persons with serious mental
                                                illness in segregation, ensure adherence to
                                                remedial orders, and address the recent
                                                suicides in the ADOC.
Deborah         March 27, 2019     3 hours      ADOC’s Director of Mental Health
Crook (will                                     Services Ms. Crook will testify regarding
call)                                           efforts made to limit housing of persons
                                                with serious mental illness in segregation,
                                                ensure adherence to remedial orders, and
                                                address the recent suicides in the ADOC.
Charles         March 28, 2019     2 hours      ADOC’s Deputy Commissioner of
Daniels (will                                   Operations Daniels will testify regarding
call)                                           efforts made to ensure the occurrence of
                                                security checks in segregation and
                                                adherence to remedial orders.
   Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 3 of 52




WITNESS       DATE             LENGTH TOPICS

J.A. (will    March 28, 2019   1 hour     J.A. is a prisoner currently housed at
call)                                     Donaldson Correctional Facility. He has
                                          been housed in segregation, segregation-
                                          like units, and in crisis placements at
                                          Easterling, Kilby, and Donaldson
                                          Correctional Facilities within the last
                                          year. He will testify about conditions in
                                          segregation, segregation-like units, and
                                          crisis cells and their impact on his mental
                                          health.
Barbara       March 29, 2019   3 hours    Ms. Coe is Wexford’s Mental Health
Harris Coe                                Program Director. She will testify
(will call)                               regarding efforts made to limit housing of
                                          persons with serious mental illness in
                                          segregation, ensure adherence to remedial
                                          orders, and address the recent suicides in
                                          the ADOC.
Christopher   March 29, 2019   3 hours    Warden Gordy is a Warden at Donaldson
Gordy (will                               Correctional Facility. He will testify
call)                                     regarding the housing of persons with
                                          serious mental illness in segregation and
                                          segregation-like settings, and efforts
                                          made to ensure the occurrence of security
                                          checks in segregation and adherence to
                                          remedial orders.
Deidra        March 29, 2019   2 hours    Warden Wright is a Warden at Tutwiler
Wright (may                               Prison for Women. She will testify about
call)                                     the conditions in segregation and
                                          segregation-like units at Tutwiler and
                                          what, if any, action was taken following
                                          recent serious suicide attempts.
   Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 4 of 52




Jefferson      April 1, 2019   2 hours    ADOC Commissioner Dunn will testify
Dunn (will                                regarding placements of high risk
call)                                     prisoners in segregation, and efforts made
                                          to limit housing of persons with serious
                                          mental illness in segregation, ensure the
                                          occurrence of security checks in
                                          segregation, ensure adherence to remedial
                                          orders, and address the recent suicides in
                                          the ADOC.
Eldon Vail     April 1, 2019   3 hours    The Court recognized Mr. Vail as an
(will call)                               expert in correctional administration in its
                                          Liability Opinion, overruling Defendants’
                                          Daubert objections. Braggs v. Dunn, 257
                                          F. Supp. 3d 1171, 1186-88 (M.D. Ala.
                                          2017); see also Braggs v. Dunn, No.
                                          2:14-cv-601, 2017 WL 2984312 (M.D.
                                          Ala. July 13, 2017). As permitted by the
                                          Understaffing Order, Plaintiffs’ expert
                                          Eldon Vail filed a response to the
                                          Defendants’ staffing analysis on July 1,
                                          2018. Doc. 1920-1. Mr. Vail will testify
                                          about the risks of and alternatives to
                                          placing people with serious mental illness
                                          and other high-risk individuals in
                                          segregation. Mr. Vail will also testify
                                          about ADOC’s failure to employ
                                          practices that minimize the substantial
                                          risk of serious harm in segregation.
Ruth Naglich   April 2, 2019   6 hours    ADOC Associate Commissioner of
(will call)                               Health Services Naglich will testify
                                          regarding placements of high risk
                                          prisoners in segregation, and efforts made
                                          to limit housing of persons with serious
                                          mental illness in segregation, ensure the
                                          occurrence of security checks in
                                          segregation, ensure adherence to remedial
                                          orders, and address the recent suicides in
                                          the ADOC.
   Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 5 of 52




Dr. Kathryn    April 8, 2019 2 days            The Court has recognized Dr. Burns as an
Burns (will    1:00 p.m.                       expert in this case and relied on her
call)                                          expert testimony in its liability opinion.
                                               Braggs v. Dunn, No. 2:14-cv-601, 2017
                                               WL 2984312 at *3-4; see also Braggs v.
                                               Dunn, 257 F. Supp. 3d 1171 (M.D. Ala.
                                               2017). She has since testified without
                                               objection from Defendants in the
                                               Understaffing, Segregation, and
                                               Residential Treatment Remedial Trials.
                                               Dr. Burns will testify about ADOC’s
                                               practice of placing high-risk individuals
                                               in segregation. Dr. Burns will testify
                                               about the risks of and alternatives to
                                               placing people with serious mental illness
                                               and other high-risk individuals in
                                               segregation. Dr. Burns will also testify
                                               about ADOC’s failure to employ
                                               practices that minimize the substantial
                                               risk of serious harm in segregation.
Any witness identified by Defendants.
Any witness necessary for impeachment or rebuttal.


II. EXHIBIT LIST

Previously Marked Exhibits

Ex. No.                Title                    Bates/Docket Number
P-318                  Oct. 8, 2015 Email       MHM055953
                       from Kern to Hunter
P-387                  Oct. 7, 2015 Email       MHM043865-043866
                       from Naglich to Crook
                       et al.
P-1097                 NCCHC Position
                       Statement on Solitary
                       Confinement
                       (Isolation)
P-1267                 Chart of 2015-2017
   Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 6 of 52




                     Suicides in ADOC
P-1302               RFP 2017-02 –
                     Comprehensive Inmate
                     Healthcare Services
P-1340               Position Classification
                     Questionnaire
P-1398               Administrative
                     Regulation 433 Admin
                     Seg
P-1399               Administrative
                     Regulation 434
                     Disciplinary Seg
P-1488               B.T. Incident Report    ADOC0421089-
                                             ADOC0421092
P-1489               Billy Thornton          ADOC0420708-
                     Medical Records         ADOC0420860
P-1493               Robert Martinez         ADOC0420968-
                     Medical Records         ADOC0421074
P-1496               Robert Martinez         ADOC0421129-
                     Suicide Review          ADOC0421135
                     Documents
P-1520               May 8, 2017 Letter
P-1521               January 9, 2018 Letter
P-1522               April 10, 2018 Suicide
                     Prevention Compliance
                     Letter
P-1523               May 1, 2018 Suicide
                     Prevention Compliance
                     Letter
P-1524               March 17, 2017 Letter
                     re monitoring of
                     interim agreement
P-1525               April 3, 2017 Email
P-1532               May 2018 Wexford         ADOC0424214-
                     Monthly Report           ADOC0424607
P-1533               June 2018 Wexford        ADOC0423819-
                     Monthly Report           ADOC0424213
   Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 7 of 52




P-1539               Suicide Watch Logs
                     January 1-15, 2017
P-1540               Suicide Watch Logs
                     January 16-31, 2017
P-1541               Suicide Watch Logs
                     February 16-28, 2017
P-1542               Suicide Watch Logs
                     March 16-31, 2017
P-1543               Suicide Watch Logs
                     April 1-15, 2017
P-1544               Suicide Watch Logs
                     April 16-30, 2017
P-1545               Suicide Watch Logs
                     May 16-31, 2017
P-1546               Suicide Watch Logs
                     June 16-30, 2017
P-1547               Suicide Watch Logs
                     July 1-15, 2017
P-1548               Suicide Watch Logs
                     July 16-31, 2017
P-1549               Suicide Watch Logs
                     August 16-31, 2017
P-1550               Suicide Watch Logs
                     September 16-30, 2017
P-1551               Suicide Watch Logs
                     October 1-15, 2017
P-1552               Suicide Watch Logs
                     October 16-31, 2017
P-1553               Suicide Watch Logs
                     November 1-15, 2017
P-1554               Suicide Watch Logs
                     November 16-30, 2017
P-1555               Suicide Watch Logs
                     December 16-31, 2017
P-1556               Suicide Watch Logs -
                     January 1-15, 2018
P-1557               Suicide Watch Logs -
                     January 16-31, 2018
P-1558               Suicide Watch Logs -
   Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 8 of 52




                     February 1-15, 2018
P-1559               Suicide Watch Logs –
                     February 16-28, 2018
P-1560               Suicide Watch Logs –
                     March 1-15, 2018
P-1561               Suicide Watch Logs –
                     March 16-31, 2018
P-1562               Suicide Watch Logs –
                     April 1-15, 2018
P-1563               Suicide Watch Logs –
                     April 16-30, 2018
P-1564               Suicide Watch Logs –
                     May 1-15, 2018
P-1565               Suicide Watch Logs –
                     May 16-31, 2018
P-1566               Suicide Watch Logs –
                     June 1-15, 2018
P-1567               Suicide Watch Logs –
                     June 16-30, 2018
P-1568               Suicide Watch Logs –
                     July 1-15, 2018
P-1569               Suicide Watch Logs –
                     July 16-31, 2018
P-1570               Suicide Watch Logs –
                     August 1-15, 2018
P-1576               April 2018 Wexford     ADOC0423323-
                     Monthly Report         ADOC0423467
P-1578               Suicide Watch Report
                     – January 2017
P-1579               Suicide Watch Report
                     – February 2017
P-1580               Suicide Watch Report
                     – March 2017
P-1581               Suicide Watch Report
                     – April 2017
P-1582               Suicide Watch Report
                     – May 2017
P-1583               Suicide Watch Report
   Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 9 of 52




                     – June 2017
P-1584               Suicide Watch Report
                     – July 2017
P-1585               Suicide Watch Report
                     – August 2017
P-1586               Suicide Watch Report
                     – September 2017
P-1587               Suicide Watch Report
                     – October 2017
P-1588               Suicide Watch Report
                     – November 2017
P-1589               Suicide Watch Report
                     – December 2017
P-1590               Suicide Watch Report -
                     January, 2018
P-1591               Suicide Watch Report -
                     February, 2018
P-1592               Suicide Watch Report -
                     March, 2018
P-1593               Suicide Watch Report -
                     April, 2018
P-1594               Suicide Watch Report -
                     May, 2018
P-1595               Suicide Watch Report -
                     June, 2018
P-1596               Suicide Watch Report -
                     July, 2018
P-1601               July 2018 Bibb Duty
                     Post Logs
P-1617               Aug. 2018 Bibb Duty
                     Post Logs
P-1635               Notice of Filing with  Doc. 1813
                     Exhibit A Savages'
                     Correctional Staffing
                     Analysis Report
                     (SEALED)
P-1641               J.A. Medical Records, ADOC0434090-
                     July 2017-July 2018    ADOC0434408
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 10 of 52




P-1643              Jeffery Borden           ADOC0424844-
                    Medical Records          ADOC0425007
P-1646              Timothy Chumney          ADOC0425008-
                    Medical Records          ADOC0425131
P-1653              Paul Ford Medical        ADOC0425877-
                    Records                  ADOC0425891
P-1654              Paul Ford Medical        ADOC0435025-
                    Records                  ADOC0435112
P-1657              D.G. Medical Records,    ADOC0425416-
                    July-Oct. 2018           ADOC0425729
P-1669              Ben McClure Medical      ADOC0424783-
                    Records                  ADOC0424843
P-1678              Billy Thornton           ADOC0425183-
                    Medical Records          ADOC0425223
P-1682              Suicide Watch Report -
                    August, 2018
P-1684              Suicide Watch Logs –
                    August 16-31, 2018
P-1685              Suicide Watch Report -
                    September, 2018
P-1686              Suicide Watch Logs –
                    September 1-15, 2018
P-1687              Suicide Watch Logs –
                    September 16-30,
                    2018
P-1688              Sept. 2018 Bibb Duty
                    Post Logs
P-1690              Bullock OP Group         ADOC0440332-
                    Logs / Sept.-Oct. 2018   ADOC0440343
P-1691              Easterling Group Logs    ADOC0440344-
                    / Sept.-Oct. 2018        ADOC0440356
P-1692              Elmore Group Logs        ADOC0440357-
                    / Sept.-Oct. 2018        ADOC044036
P-1693              Hamilton Group Logs      ADOC0440362-
                    / Sept.-Oct. 2018        ADOC0440379
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 11 of 52




P-1694              Kilby Group Logs         ADOC0440380-
                    / Sept.-Oct. 2018        ADOC0440383
P-1695              Limestone Group Logs     ADOC0440384-
                    / Sept.-Oct. 2018        ADOC0440386
P-1696              St Clair Group Logs      ADOC0440387-
                    / Sept.-Oct. 2018        ADOC0440394
P-1697              Staton Group Logs        ADOC0440395-
                    / Sept.-Oct. 2018        ADOC0440404
P-1698              Tutwiler Group Logs      ADOC0440405-
                    / Sept.-Oct. 2018        ADOC0440524
P-1699              Ventress Group Logs      ADOC0440525-
                    / Sept.-Oct. 2018        ADOC0440531
P-1721              Bullock Group            ADOC0441278-
                    Activity Rosters         ADOC0441461
                    / Sept.-Oct. 2018
P-1722              Elmore Staton Group      ADOC0441462-
                    Activity Logs / Sept.-   ADOC0441505
                    Oct. 2018
P-1725              IMAS Caseload Report     ADOC0441628-
                    (PDF)                    ADOC0441690
P-1726              IMAS - SMI Report        ADOC0441628-
                    (EXCEL)                  ADOC0441690
P-1728              Donaldson IP Group       ADOC0441730-
                    Logs / Sept.-Oct. 2018   ADOC0441814
P-1731              Bibb Group Logs          ADOC0442125-
                    / Sept.-Oct. 2018        ADOC0442126
P-1738              July 2018 Wexford        ADOC0439014-
                    Monthly Report           ADOC0439171
P-1748              Suicide Watch Logs –
                    October 1-15, 2018
P-1749              Oct. 30, 2018            ADOC0441580-
                    Segregation Roster       ADOC0441627
P-1750              April 2018 Crisis Cell   SPA_0076-SPA_0130;
                    Utilization Logs         SPA_0216-SPA_0226;
                                             SPA_0381
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 12 of 52




P-1751              May 2018 Crisis Cell     SPA_0388-SPA_0469;
                    Utilization Logs         SPA_0363-SPA_0372
P-1752              June 2018 Crisis Cell    SPA_0281-SPA_0362;
                    Utilization Logs         SPA_0382-SPA_0384
P-1753              July 2018 Crisis Cell    SPA_0227-SPA_0280;
                    Utilization Logs         SPA_0373-SPA_0380;
                                             SPA_0385-SPA_0387
P-1754              August 2018 Crisis       SPA_0131-SPA_0208
                    Cell Utilization Logs
P-1755              September 2018 Crisis    SPA_0470-SPA_0547;
                    Cell Utilization Logs    SPA_0209-SPA_0215
P-1756              John Barker - Incident   SPA_2962-SPA_2963
                    Report
P-1757              John Barker - Officer    SPA_2964
                    Report
P-1758              John Barker - Medical    SPA_3342-SPA_3359
                    Records
P-1759              John Barker - SEIR       SPA_3341
P-1760              Jeffery Borden -         SPA_2965-SPA_2966
                    Incident Report
P-1761              Jeffery Borden -         SPA_2967
                    Officer Report
P-1762              Jeffery Borden - SEIR    SPA_3295
P-1780              Timothy Chumney -     SPA_3144-SPA_3145
                    Incident Report
P-1781              Timothy Chumney -     SPA_3146
                    Officer Report
P-1822              Ross Wolfinger - SEIR SPA_4109
P-1823              Ross Wolfinger -         SPA_4110-SPA_4201
                    Medical Records
P-1824              Ross Wolfinger -         SPA_4475-SPA_4476
                    Incident - FCF-18-
                    01530 302-A
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 13 of 52




P-1825              Ross Wolfinger -        SPA_4477
                    Officer Report - FCF-
                    18-01530 302-C
P-1838              Bullock Restrictive     ADOC0443029-
                    Housing Unit Duty       ADOC0443121
                    Post Logs / 9.30.18 –
                    10.6.18
P-1856              Donaldson Duty Post     ADOC0443421-
                    Logs V & W / 9.16.18-   ADOC0443597
                    10.5.18
P-1857              Donaldson Duty Post     ADOC0443598-
                    Logs I & J / 9.30.18-   ADOC0443709
                    10.5.18
P-1858              Donaldson Duty Post     ADOC0443710-
                    Logs I & J / 9.30.18-   ADOC0443820
                    10.5.18
P-1859              Donaldson Duty Post     ADOC0443821-
                    Logs RSTU / 9.28.18     ADOC0443920
P-1860              Donaldson Duty Post     ADOC0443921-
                    Logs RSTU / 9.16.18     ADOC0444117
P-1861              Donaldson Duty Post     ADOC0444118-
                    Logs X & Y / 10.3.18-   ADOC0444193
                    10.4.18
P-1862              Donaldson Duty Post     ADOC0444194-
                    Logs X & Y / 9.25.18    ADOC0444215
P-1864              Donaldson IP Group      ADOC0444273-
                    Rosters / Sept.-Oct.    ADOC0444334
                    2018
P-1870              Easterling Group        ADOC0444653-
                    Roster / Sept.-Oct.     ADOC0444653
                    2018
P-1871              Easterling Duty Post    ADOC0444654-
                    Logs Seg / 9.30.18-     ADOC0444730
                    10.6.18
P-1873              Easterling Group        ADOC0444734-
                    Roster / Sept.-Oct.     ADOC0444735
                    2018
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 14 of 52




P-1878              Fountain Duty Post       ADOC0444755-
                    Logs - Segregation /     ADOC0444819
                    9.30.18-10.7.18
P-1892              Holman Duty Post         ADOC0444913-
                    Logs – Seg. and Death    ADOC0444976
                    Row/ 10.3.18-10.6.18
P-1893              Holman Duty Post         ADOC0444977-
                    Logs - Seg. and Death    ADOC0445026
                    Row / 9.30.18-10.2.18
P-1899              Kilby Duty Post Logs     ADOC0445095-
                    N, O & P / 9.4.18-       ADOC0445428
                    10.7.18
P-1905              Limestone Duty Post      ADOC0445521-
                    Logs / 9.30.18-10.6.18   ADOC0445549
P-1914              St. Clair Duty Post      ADOC0445588-
                    Logs / 9.30.18-10.6.18   ADOC0445726
P-1933              Tutwiler Duty Post       ADOC0446031-
                    Logs D / 9.16.18-        ADOC0446137
                    10.6.18
P-1934              Tutwiler Duty Post       ADOC0446138-
                    Logs H / 9.16.18-        ADOC0446252
                    10.6.18
P-1935              Tutwiler Duty Post       ADOC0446253-
                    Logs L / 9.30.18-        ADOC0446301
                    10.6.18
P-1943              Ventress RH              ADOC0446358-
                    Prescreening,            ADOC0446360
                    Assessments, Rounds
                    Audit
P-1950              Donaldson MH Groups      ADOC0448090-
                    Logs / Sept.-Oct. 2018   ADOC0448097
P-1954              Easterling MH Group      ADOC0448342-
                    Logs / Sept.-Oct. 2018   ADOC0448343
P-1959              Holman MH Group          ADOC0448826-
                    Logs / Sept.-Oct. 2018   ADOC0448827
P-1965              SMI Flag Report -        ADOC0449378-
                    recent admits            ADOC0449417
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 15 of 52




P-1972              October 2018 Bibb
                    Duty Post Logs
P-1992              Suicide Watch Logs –
                    October 16-31, 2018
P-2029              Suicide Watch Report -
                    October, 2018
P-2066              Suicide Watch Logs –
                    November 1-15, 2018
P-2075              August 2018 Wexford      ADOC0451764-
                    Monthly Report           ADOC0451922
P-2076              September 2018           ADOC0451923-
                    Wexford Monthly          ADOC0452080
                    Report
P-2087              E-mail from Brandon      ADOC0453594-
                    Kinard to Barbara Coe,   ADOC0453614
                    et al. re CAPS
P-2089              E-mail from Brandon      ADOC0453618-
                    Kinard to Barbara Coe,   ADOC0453638
                    et al. re CAPS
P-2096              E-mail from Brandon      ADOC0453834-
                    Kinard to Barbara Coe,   ADOC0453836
                    et al. re Fountain
                    Action Plan 10.8.18
P-2099              E-mail from Brandon      ADOC0453959-
                    Kinard to Barbara Coe,   ADOC0453961
                    et al. re St. Clair
P-2104              E-mail from Brandon      ADOC0456897-
                    Kinard to Barbara Coe    ADOC0456899
                    re Action Plan
P-2105              E-mail from Brandon      ADOC0456900-
                    Kinard to Barbara Coe    ADOC0456902
                    re Action Plan
P-2115              E-mail from Brandon      ADOC0457032-
                    Kinard to Barbara Coe,   ADOC0457034
                    Meaghan Bourque re
                    CAP for ADOC audit
                    Holman
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 16 of 52




P-2131              E-mail from Ruth          ADOC0457328-
                    Naglich to Barbara        ADOC0457329
                    Coe, et al. re Question
                    about SLU
P-2132              E-mail from Brandon       ADOC0457330-
                    Kinard to Barbara Coe     ADOC0457332
                    re Holman Action Plan
P-2133              E-mail from Barbara       ADOC0457333-
                    Coe to Ruth Naglich,      ADOC0457336
                    et al. re SMI Screening
                    Clarification
P-2134              E-mail from Barbara       ADOC0457337-
                    Coe to Ruth Naglich,      ADOC0457339
                    et al. re SMI Screening
                    Clarification
P-2135              E-mail from Barbara       ADOC0457340-
                    Coe to Brandon            ADOC0457346
                    Kinard, et al. re SMI
                    Screening Clarification
P-2136              E-mail from Brandon       ADOC0457347-
                    Kinard to Barbara Coe     ADOC0457349
                    re Spot Audit CAP
P-2137              E-mail from Brandon       ADOC0457350-
                    Kinard to Barbara Coe     ADOC0457355
                    re Spot Audit CAP
P-2142              E-mail from Barbara       ADOC0457373-
                    Coe to Brandon            ADOC0457375
                    Kinard, Ken Dover re
                    Corrected Spot Audit
                    CAP
P-2143              E-mail from Lynn          ADOC0457376-
                    Brown to Barbara Coe      ADOC0457378
                    re SMI/RH stipulations
                    Audit
P-2169              E-mail from Barbara       ADOC0458762-
                    Coe to Nanci Warren,      ADOC0458765
                    et al. re CAPS
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 17 of 52




P-2236              Amended Phase 2A          Doc. 1106
                    Interim Relief Order
                    Regarding Suicide
                    Prevention Measures
P-2237              Interim Agreement         Doc. 1106-1
                    Regarding Suicide
                    Prevention Measures
P-2238              Phase 2A Order and        Doc. 1751
                    Injunction Regarding
                    Bibb Segregation
                    Remedy
P-2239              Stipulations Regarding    Doc. 1748-1
                    Restrictive Housing
                    Units at Bibb County
                    Correctional Facility
P-2240              Phase 2A Order and        Doc. 1792
                    Injunction on Serious
                    Mental Illness Flag and
                    Mental-Health Coding
P-2241              Stipulations Regarding    Doc. 1792-1
                    Mental-Health Coding
                    and Serious Mental
                    Illness Implementation
P-2242              Phase 2A Order and        Doc. 1794
                    Injunction on Mental-
                    Health Identification
                    and Classification
                    Remedy – Intake
P-2243              Stipulations Regarding    Doc. 1794-1
                    Mental-Health Intake
P-2244              Phase 2A Order and        Doc. 1815
                    Injunction on
                    Segregation Remedy
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 18 of 52




P-2245              Stipulations Regarding    Doc. 1815-1
                    Restrictive Housing
                    Pre-Placement
                    Screening, Mental-
                    Health Rounds in
                    Restrictive Housing
                    and Periodic Mental-
                    Health Assessments in
                    Restrictive Housing
P-2246              Phase 2A Order and        Doc.1821
                    Injunction on Mental-
                    Health Identification
                    and Classification
                    Remedy – Referrals
P-2247              Stipulation Regarding     Doc. 1821-1
                    Mental-Health Referral
                    Process
P-2248              Additional Stipulations   Doc. 1821-2
                    Regarding Mental-
                    Health Referrals
P-2249              Phase 2A Order and        Doc. 1865
                    Injunction on Mental-
                    Health Individualized
                    Treatment Planning
                    Remedy
P-2250              Stipulations Regarding    Doc. 1865-1
                    Individualized
                    Treatment Planning
P-2251              Phase 2A Order and        Doc. 1899
                    Injunction on Mental-
                    Health Psychotherapy
                    and Confidentiality
                    Remedy
P-2252              Stipulations Regarding    Doc.1899-1
                    Psychotherapy
P-2253              Phase 2A Order and        Doc. 1900
                    Injunction on
                    Confidentiality
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 19 of 52




P-2254              Stipulations Regarding   Doc. 1900-1
                    Confidentiality
P-2256              Defendants’ Proposed     Doc. 1533
                    Segregation Remedial
                    Plan
P-2257              Proposed Suicide         Doc. 1951
                    Prevention and Crisis
                    Care Remedial Plan
J-97                ADOC Administrative
                    Regulation 607
J-98                ADOC Administrative
                    Regulation 608
J-102               ADOC Administrative
                    Regulation 611
J-108               ADOC Administrative
                    Regulation 614
J-132               ADOC Administrative
                    Regulation 629
J-133               ADOC Administrative
                    Regulation 630


New Exhibits
Ex. No.           Title                       Bates / Docket Number
P-2265            Nov. 2018 Combined          Doc. 2312-2
                  Facility Master Rosters
P-2266            February and March 2018
                  Segregation Rosters
P-2267            April and May 2018
                  Segregation Rosters
P-2268            June and July 2018
                  Segregation Rosters
P-2269            August and September
                  2018 Segregation Rosters
P-2270            October and November
                  2018 Segregation Rosters
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 20 of 52




Ex. No.           Title                        Bates / Docket Number
P-2271            December 2018 and
                  January 2019 Segregation
                  Rosters
P-2272            February 2019 Segregation
                  Roster
P-2273            Chart of Inmates with        Doc. 2306
                  Serious Mental Illness in
                  Restrictive Housing as of
                  January 22, 2019
P-2274            Report on SMI Inmates in     Doc. 2357
                  Restrictive Housing as of
                  January 22, 2019 and Prior
                  RHU Placements Since
                  January 2018 for SMI
                  Inmates in Restrictive
                  Housing as of January 22,
                  2019
P-2275            Plaintiffs' Response to      Doc. 1546
                  Defendants' Proposed
                  Segregation Remedial Plan
P-2276            Plaintiffs’ Response to      Doc. 1966
                  Defendants’ Suicide
                  Prevention Plan
P-2277            Feb. 8, 2019 ADOC News       Doc. 2368-7
                  Release
P-2278            Training: Suicide Risk       SPA_12931-SPA_13070
                  Assessment, Prevention &
                  Intervention
P-2279            Training: Suicide            SPA_11507-SPA_11535
                  Prevention
P-2280            Wexford Mental Health        SPA_12618-SPA_12797
                  Statistics and Supporting
                  Documents, October 2018
P-2281            Wexford Mental Health        SPA_12232-SPA_12517
                  Statistics and Supporting
                  Documents, November
                  2018
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 21 of 52




Ex. No.           Title                       Bates / Docket Number
P-2282            Wexford Mental Health       SPA_111970-SPA_12231
                  Statistics and Supporting
                  Documents, December
                  2018
P-2283            Timothy Chumney –           SPA_9905-SPA_9907
                  MH004
P-2284            Timothy Chumney –           SPA_10037-SPA_10043
                  Psychological Autopsy
P-2285            Jeffery Borden – MH004      SPA_10148-SPA_10151
P-2286            Jeffery Borden –            SPA_10016-SPA_10022
                  Psychological Autopsy
P-2287            Ross Wolfinger – MH004,     SPA_10434-SPA_10437
                  SEIR
P-2288            Ross Wolfinger –            SPA_10030-SPA_10036
                  Psychological Autopsy
P-2289            John Barker – MH004,        SPA_10152-SPA_10158
                  SEIR
P-2290            John Barker –               SPA_10023-SPA_10029
                  Psychological Autopsy
P-2291            Mark Aruajo – MH004,        SPA_10205-SPA_10357
                  SEIR, Incident Report,
                  Duty Officer Report,
                  Medical Records
P-2292            Mark Araujo – SEIR,         SPA_10358-SPA_10362
                  Mortality Review, Death
                  Summary
P-2293            Mark Araujo –               SPA_13151-SPA_13160
                  Psychological Autopsy
P-2294            Kendall Chatter – SEIR,     SPA_10159-SPA_10201
                  MH004, Medical Records,
                  Duty Officer Report
P-2295            Kendall Chatter – Duty      SPA_10442-SPA_10444
                  Officer and Incident
                  Reports
P-2296            Kendall Chatter – SEIR      SPA_10202
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 22 of 52




Ex. No.           Title                      Bates / Docket Number
P-2297            Kendall Chatter –          SPA_13161-SPA_13172
                  Psychological Autopsy
P-2298            Ryan Rust – Medical        SPA_9795- SPA_9895
                  Records
P-2299            Ryan Rust – Record         SPA_13188- SPA_13191
                  Review
P-2300            Ryan Rust – Duty Officer   SPA_10454- SPA_10456
                  and Incident Reports
P-2301            Ryan Rust – MH004          SPA_9896- SPA_9898
P-2302            Ryan Rust - SEIR           SPA_9899
P-2303            Ryan Rust – Psychological SPA_13173- SPA_13183
                  Autopsy
P-2304            Roderick Abrams –         SPA_9540- SPA_9606
                  Medical Records
P-2305            Roderick Abrams – MH004 SPA_9791- SPA_9793
P-2306            Roderick Abrams - SEIR     SPA_9794
P-2307            Roderick Abrams – Duty     SPA_10451- SPA_10453
                  Officer and Incident
                  Reports
P-2308            Roderick Abrams – Record   SPA_13184- SPA_13187
                  Review
P-2309            Paul Ford – SEIR, MH004,   SPA_9654- SPA_9780
                  Medical Records
P-2310            Paul Ford – Duty Officer   SPA_10448- SPA_10450
                  and Incident Reports
P-2311            Daniel Gentry – Duty       SPA_13192
                  Officer Report
P-2312            Daniel Gentry – MH004      SPA_13193-SPA_13195

P-2313            Daniel Gentry - SEIR       SPA_13196-SPA_13197
P-2314            Daniel Gentry – Medical    SPA_13198-SPA_13482
                  Records
P-2315            W.G. - Medical Records     SPA_12801- SPA_12929
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 23 of 52




Ex. No.           Title                       Bates / Docket Number
P-2316            W.G. – Nov. 2018 Duty       SPA_10460- SPA_10461
                  Officer and Incident
                  Reports
P-2317            W.G. – Nov. 2018 SEIR       SPA_10625- SPA_10626
P-2318            W.G. – Dec. 2018 Incident   SPA_10459
                  Report
P-2319            W.G. – Dec. 2018 SEIR       SPA_9948- SPA_9949
P-2320            T.S. – Medical Records      SPA_11539- SPA_11850
P-2321            T.S. – SEIR, MH004          SPA_10438- SPA_10441
P-2322            T.S. – Duty Officer and     SPA_10457- SPA_10458
                  Incident Reports
P-2323            Q.M. – Medical Records      SPA_10934- SPA_11503
P-2324            Q.M. – SEIR, MH004          SPA_9785- SPA_9790
P-2325            Q.M. – Duty Officer and     SPA_10932- SPA_10933
                  Incident Reports
P-2326            J.A. – Movement History     ADOC0462746-
                                              ADOC0462749
P-2327            John Barker – Movement      ADOC0462750-
                  History                     ADOC0462751
P-2328            D.C. – Movement History     ADOC0462730-
                                              ADOC0462731
P-2329            Kendall Chatter –           ADOC0462754-
                  Movement History            ADOC0462755
P-2330            J.C. – Movement History     ADOC0462752-
                                              ADOC0462753
P-2331            A.D. – Movement History     ADOC0462711-
                                              ADOC0462713
P-2332            A.F. – Movement History     ADOC0462714-
                                              ADOC0462715
P-2333            Daniel Gentry – Movement    ADOC0462729-
                  History                     ADOC0462729
P-2334            D.G. - Movement History     ADOC0463734-
                                              ADOC0462736
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 24 of 52




Ex. No.           Title                     Bates / Docket Number
P-2335            D.H. – Movement History   ADOC0462727-
                                            ADOC0462728
P-2336            C.H. – Movement History   ADOC0462721-
                                            ADOC0462721
P-2337            F.J. – Movement History   ADOC0462741-
                                            ADOC0462744
P-2338            D.J. – Movement History   ADOC0462732-
                                            ADOC0462733
P-2339            Ben McClure – Movement ADOC0462716-
                  History                   ADOC0462716
P-2340            B.R.S. – Movement History ADOC0462717-
                                            ADOC0462718
P-2341            B.S. – Movement History   ADOC0462719-
                                            ADOC0462720
P-2342            C.S. – Movement History   ADOC0462724-
                                            ADOC0462726
P-2343            J.T. – Movement History   ADOC0462745-
                                            ADOC0462745
P-2344            C.T. – Movement History   ADOC0462722-
                                            ADOC0462723
P-2345            E.W. – Movement History ADOC0462737-
                                            ADOC0462740
P-2346            Roderick Adams –          ADOC0462894-
                  Movement History          ADOC0462895
P-2347            R.A. – Movement History   ADOC0462891-
                                            ADOC0462892
P-2348            Mark Araujo – Movement    ADOC0462868-
                  History                   ADOC0462869
P-2349            M.B. – Movement History ADOC0462871-
                                            ADOC0462872
P-2350            L.B. – Movement History   ADOC0462864-
                                            ADOC0462865
P-2351            Timothy Chumney –         ADOC0462907-
                  Movement History          ADOC0462907
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 25 of 52




Ex. No.           Title                     Bates / Docket Number
P-2352            Paul Ford – Movement      ADOC0462881-
                  History                   ADOC0462882
P-2353            R.G. – Movement History   ADOC0462887-
                                            ADOC0462888
P-2354            N.G. – Movement History   ADOC0462876-
                                            ADOC0462877
P-2355            R.R.G. – Movement         ADOC0462889-
                  History                   ADOC0462890
P-2356            W.G. – Movement History ADOC0462908-
                                            ADOC0462909
P-2357            M.H. – Movement History ADOC0462873-
                                            ADOC0462875
P-2358            R.H. – Movement History   ADOC0462893-
                                            ADOC0462893
P-2359            T.H. – Movement History   ADOC0462906-
                                            ADOC0462906
P-2360            Matthew Holmes –          ADOC0462870-
                  Movement History          ADOC0462870
P-2361            P.H. – Movement History   ADOC0462883-
                                            ADOC0462884
P-2362            N.H. – Movement History   ADOC0462878-
                                            ADOC0462880
P-2363            R.M. – Movement History ADOC0462896-
                                            ADOC0462897
P-2364            Q.M. – Movement History ADOC0462885-
                                            ADOC0462886
P-2365            Ryan Rust – Movement      ADOC0462900-
                  History                   ADOC0462902
P-2366            T.S. - Movement History   ADOC0462903-
                                            ADOC0462905
P-2367            L.L.S. – Movement History ADOC0462861-
                                            ADOC0462863
P-2368            L.S. – Movement History   ADOC0462866-
                                            ADOC0462867
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 26 of 52




Ex. No.           Title                         Bates / Docket Number
P-2369            Ross Wolfinger –              ADOC0462898-
                  Movement History              ADOC0462899
P-2370            January 2019 Bibb - Crisis    ADOC0462756-
                  Cell Utilization              ADOC0462761
P-2371            January 2019 Bullock -        ADOC0462769-
                  Crisis Cell Utilization       ADOC0462776
P-2372            January 2019 and              ADOC0462762-
                  September 2018 Bullock -      ADOC0462768
                  Crisis Cell Utilization
P-2373            January 2019 Donaldson -      ADOC0462780-
                  Crisis Cell Utilization       ADOC0462786
P-2374            January 2019 Easterling -     ADOC0462787-
                  Crisis Cell Utilization       ADOC0462792
P-2375            January 2019 and              ADOC0462793-
                  December 2018 Fountain -      ADOC0462803
                  Crisis Cell Utilization
P-2376            January 2019 Hamilton         ADOC0462804-
                  A&I - Crisis Cell             ADOC0462804
                  Utilization
P-2377            January 2019 Holman -         ADOC0462805-
                  Crisis Cell Utilization       ADOC0462810
P-2378            January 2019 St. Clair -      ADOC0462777-
                  Crisis Cell Utilization       ADOC0462779
P-2379            January 2019 Tutwiler -       ADOC0462939-
                  Crisis Cell Utilization       ADOC0462940
P-2380            January 2019 Kilby - Crisis   ADOC0462910-
                  Cell Utilization              ADOC0462926
P-2381            January 2019 Limestone -      ADOC0462927-
                  Crisis Cell Utilization       ADOC0462927
P-2382            January 2019 Limestone -      ADOC0462928-
                  Crisis Cell Utilization       ADOC0462928
P-2383            January 2019 Limestone -      ADOC0462929-
                  Crisis Cell Utilization       ADOC0462929
P-2384            January 2019 Limestone -      ADOC0462930-
                  Crisis Cell Utilization       ADOC0462931
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 27 of 52




Ex. No.           Title                       Bates / Docket Number
P-2385            January 2019 Tutwiler -     ADOC0462941-
                  Crisis Cell Utilization     ADOC0462942
P-2386            January 2019 Staton -       ADOC0462932-
                  Crisis Cell Utilization     ADOC0462933
P-2387            January 2019 Staton -       ADOC0462934-
                  Crisis Cell Utilization     ADOC0462935
P-2388            January 2019 Tutwiler -     ADOC0462936-
                  Crisis Cell Utilization     ADOC0462938
P-2389            January 2019 Ventress -     ADOC0462943-
                  Crisis Cell Utilization     ADOC0462952
P-2390            Tutwiler Segregation Duty   ADOC0462953-
                  Post Log for L-Dorm /       ADOC0462978
                  2.12.19 – 2.15.19
P-2391            Tutwiler Segregation Duty   ADOC0462979-
                  Post Log for L-Dorm /       ADOC0463005
                  2.16.19-2.18.19
P-2392            October 2018 Wexford        SPA_10784-SPA_10922
                  Monthly Client Report
P-2393            December 2018 Wexford       SPA_10473-SPA_10603
                  Monthly Client Report
P-2394            November 2018 Wexford       SPA_10627-SPA_10783
                  Monthly Client Report
P-2395            CAP-Suicide Prevention      SPA_10469-10472
P-2396            Suicide Watch Report –
                  January 2019
P-2397            Suicide Watch Logs –
                  January 1-15, 2019

P-2398            Suicide Watch Logs –
                  January 16-31, 2019

P-2399            Suicide Watch Logs –
                  February 1-15, 2019
P-2400            Crisis Cells and Overflow   SPA_4478-4479
                  Cells Information
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 28 of 52




Ex. No.           Title                        Bates / Docket Number
P-2401            Disciplinary Action – K.C.   SPA_13483-13484

P-2402            Disciplinary Action – K.C.   SPA_13485-13486

P-2403            Disciplinary Action – R.W.   SPA_13487-13489
P-2404            Incident Report – D.G.       SPA_13490-13491
P-2405            K.C. Medical Records         SPA_13492-13559
P-2406            Matthew Holmes - Duty     SPA_13560
                  Officer Report
P-2407            Matthew Holmes - Incident SPA_13561-13562
                  Report
P-2408            Matthew Holmes – Medical SPA_13563-13612
                  Records
P-2409            Suicide Watch Report –
                  November 2018
P-2410            Suicide Watch Logs –
                  November 16-30, 2018
P-2411            Suicide Watch Report –
                  December 2018
P-2412            Suicide Watch Logs –
                  December 1-15, 2018
P-2413            Suicide Watch Logs –
                  December 16-31, 2018
P-2414            Suicide Watch Logs -
                  February 1-15, 2017
P-2415            Suicide Watch Logs -
                  March 1-15, 2017
P-2416            Suicide Watch Logs -
                  May 1-15, 2017
P-2417            Suicide Watch Logs -
                  August 1-15, 2017
P-2418            Suicide Watch Logs -
                  September 1-15, 2017
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 29 of 52




Ex. No.           Title                         Bates / Docket Number
P-2419            January 2019 St. Clair        ADOC0463006-
                  Crisis Cell Utilization       ADOC0463008
P-2420            A.D. Inst. File               ADOC0463009-
                                                ADOC0463135
P-2421            A.F. Inst. File               ADOC0463136-
                                                ADOC0463367
P-2422            C.H. Inst. File               ADOC0463368-
                                                ADOC0463499
P-2423            Joint Proposal for            Doc. 2369
                  Preliminary Injunction
                  Hearing Deadlines
P-2424            March 2019 Segregation
                  Rosters
P-2425            Bibb Segregation Duty Post    ADOC0463586-
                  Logs / 2.12.19-2.15.19        ADOC0463701
P-2426            Bibb Segregation Duty Post    ADOC0463702-
                  Logs / 2.15.19-2.18.19        ADOC0463799
P-2427            Bullock Segregation Duty      ADOC0463800-
                  Post Logs / 2.12.19 –         ADOC0463874
                  2.14.19
P-2428            Bullock Segregation Duty      ADOC0463875-
                  Post Logs / 2.15.19-2.18.19   ADOC0463972
P-2429            Bullock SU Duty Post Logs     ADOC0463973-
                  / 2.12.19 – 2.19.19           ADOC0464091
P-2430            Donaldson EFGH Duty           ADOC0464092-
                  Post Logs / 2.12.19           ADOC0464096
P-2431            Donaldson EFGH Duty           ADOC0464097-
                  Post Logs / 2.12.19           ADOC0464104
P-2432            Donaldson EFGH Duty           ADOC0464105-
                  Post Logs / 2.13.19           ADOC0464108
P-2433            Donaldson EFGH Duty           ADOC0464109-
                  Post Logs / 2.13.19           ADOC0464113
P-2434            Donaldson EFGH Duty           ADOC0464114-
                  Post Logs / 2.14.19           ADOC0464118
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 30 of 52




Ex. No.           Title                      Bates / Docket Number
P-2435            Donaldson EFGH Duty        ADOC0464119-
                  Post Logs / 2.14.19        ADOC0464123
P-2436            Donaldson EFGH Duty        ADOC0464124-
                  Post Logs / 2.15.19        ADOC0464126
P-2437            Donaldson EFGH Duty        ADOC0464127-
                  Post Logs / 2.15.19        ADOC0464132
P-2438            Donaldson EFGH Duty        ADOC0464133-
                  Post Logs / 2.16.19        ADOC0464136
P-2439            Donaldson EFGH Duty        ADOC0464137-
                  Post Logs / 2.16.19        ADOC0464140
P-2440            Donaldson EFGH Duty        ADOC0464141-
                  Post Logs / 2.17.19        ADOC0464144
P-2441            Donaldson EFGH Duty        ADOC0464145-
                  Post Logs / 2.17.19        ADOC0464149
P-2442            Donaldson EFGH Duty        ADOC0464150-
                  Post Logs / 2.18.19        ADOC0464153
P-2443            Donaldson EFGH Duty        ADOC0464154-
                  Post Logs / 2.18.19        ADOC0464157
P-2444            Donaldson I&J Duty Post    ADOC0464158-
                  Logs / 2.18.19             ADOC0464161
P-2445            Donaldson I&J Duty Post    ADOC0464162-
                  Logs / 2.18.19             ADOC0464165
P-2446            Donaldson I&J Duty Post    ADOC0464166-
                  Logs / 2.12.19             ADOC0464170
P-2447            Donaldson I&J Duty Post    ADOC0464171-
                  Logs / 2.15.19             ADOC0464174
P-2448            Donaldson I&J Duty Post    ADOC0464175-
                  Logs / 2.16.19             ADOC0464176
P-2449            Donaldson I&J Duty Post    ADOC0464177-
                  Logs / 2.17.19             ADOC0464177
P-2450            Donaldson I&J Duty Post    ADOC0464178-
                  Logs / 2.12.19             ADOC0464180
P-2451            Donaldson I&J Duty Post    ADOC0464181-
                  Logs / 2.15.19             ADOC0464183
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 31 of 52




Ex. No.           Title                      Bates / Docket Number
P-2452            Donaldson I&J Duty Post    ADOC0464184-
                  Logs / 2.16.19             ADOC0464186
P-2453            Donaldson I&J Duty Post    ADOC0464187-
                  Logs / 2.17.19             ADOC0464191
P-2454            Donaldson I&J Duty Post    ADOC0464192-
                  Logs / 2.13.19             ADOC0464195
P-2455            Donaldson I&J Duty Post    ADOC0464196-
                  Logs / 2.13.19             ADOC0464199
P-2456            Donaldson I&J Duty Post    ADOC0464200-
                  Logs / 2.14.19             ADOC0464202
P-2457            Donaldson I&J Duty Post    ADOC0464203-
                  Logs / 2.13.19             ADOC0464206
P-2458            Donaldson I&J Duty Post    ADOC0464207-
                  Logs / 2.14.19             ADOC0464211
P-2459            Donaldson RSTU Duty        ADOC0464212-
                  Post Logs / 2.1.19         ADOC0464216
P-2460            Donaldson RSTU Duty        ADOC0464217-
                  Post Logs / 2.2.19         ADOC0464220
P-2461            Donaldson RSTU Duty        ADOC0464221-
                  Post Logs / 2.3.19         ADOC0464223
P-2462            Donaldson RSTU Duty        ADOC0464224-
                  Post Logs / 2.6.19         ADOC0464229
P-2463            Donaldson RSTU Duty        ADOC0464230-
                  Post Logs / 2.12.19        ADOC0464235
P-2464            Donaldson RSTU Duty        ADOC0464236-
                  Post Logs / 2.13.19        ADOC0464241
P-2465            Donaldson RSTU Duty        ADOC0464242-
                  Post Logs / 2.15.19        ADOC0464245
P-2466            Donaldson RSTU Duty        ADOC0464246-
                  Post Logs / 2.16.19        ADOC0464249
P-2467            Donaldson RSTU Duty        ADOC0464250-
                  Post Logs / 2.17.19        ADOC0464255
P-2468            Donaldson RSTU Duty        ADOC0464256-
                  Post Logs / 2.1.19         ADOC0464259
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 32 of 52




Ex. No.           Title                         Bates / Docket Number
P-2469            Donaldson RSTU Duty           ADOC0464260-
                  Post Logs / 2.2.19-2.3.19     ADOC0464263
P-2470            Donaldson RSTU Duty           ADOC0464264-
                  Post Logs / 2.3.19-2.4.19     ADOC0464267
P-2471            Donaldson RSTU Duty           ADOC0464268-
                  Post Logs / 2.6.19 – 2.7.19   ADOC0464272
P-2472            Donaldson RSTU Duty           ADOC0464273-
                  Post Logs / 2.12.19-2.13.19   ADOC0464277
P-2473            Donaldson RSTU Duty           ADOC0464278-
                  Post Logs / 2.15.19-2.16.19   ADOC0464282
P-2474            Donaldson RSTU Duty           ADOC0464283-
                  Post Logs / 2.16.19-2.17.19   ADOC0464286
P-2475            Donaldson RSTU Duty           ADOC0464287-
                  Post Logs / 2.17.19-2.18.19   ADOC0464290
P-2476            Donaldson RSTU Duty           ADOC0464291-
                  Post Logs / 1.31.19           ADOC0464296
P-2477            Donaldson RSTU Duty           ADOC0464297-
                  Post Logs / 2.4.19            ADOC0464301
P-2478            Donaldson RSTU Duty           ADOC0464302-
                  Post Logs / 2.5.19            ADOC0464307
P-2479            Donaldson RSTU Duty           ADOC0464308-
                  Post Logs / 2.14.19           ADOC0464312
P-2480            Donaldson RSTU Duty           ADOC0464313-
                  Post Logs / 2.18.19           ADOC0464318
P-2481            Donaldson RSTU Duty           ADOC0464319-
                  Post Logs / 1.31.19-2.1.19    ADOC0464322

P-2482            Donaldson RSTU Duty           ADOC0464323-
                  Post Logs / 1.31.19           ADOC0464326

P-2483            Donaldson RSTU Duty           ADOC0464327-
                  Post Logs / 2.5.19            ADOC0464330

P-2484            Donaldson RSTU Duty         ADOC0464331-
                  Post Logs / 2.13.19-2.14.19 ADOC0464334
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 33 of 52




Ex. No.           Title                      Bates / Docket Number
P-2485            Donaldson RSTU Duty        ADOC0464335-
                  Post Logs / 2.14.19        ADOC0464338

P-2486            Donaldson RSTU Duty        ADOC0464339-
                  Post Logs / 2.18.19        ADOC0464342

P-2487            Donaldson V&W Duty Post ADOC0464343-
                  Logs / 2.17.19          ADOC0464346

P-2488            Donaldson V&W Duty Post ADOC0464347-
                  Logs / 2.17.19          ADOC0464351

P-2489            Donaldson V&W Duty Post ADOC0464352-
                  Logs / 2.18.19          ADOC0464354

P-2490            Donaldson V&W Duty Post ADOC0464355-
                  Logs / 2.12.19          ADOC0464358

P-2491            Donaldson V&W Duty Post ADOC0464359-
                  Logs / 2.15.19          ADOC0464362

P-2492            Donaldson V&W Duty Post ADOC0464363-
                  Logs / 2.16.19          ADOC0464366

P-2493            Donaldson V&W Duty Post ADOC0464367-
                  Logs / 2.12.19          ADOC0464371

P-2494            Donaldson V&W Duty Post ADOC0464372-
                  Logs / 2.15.19          ADOC0464374

P-2495            Donaldson V&W Duty Post ADOC0464375-
                  Logs / 2.16.19-2.17.19  ADOC0464379

P-2496            Donaldson Duty Post Logs   ADOC0464380-
                  / 2.14.19                  ADOC0464385

P-2497            Donaldson V&W Duty Post ADOC0464386-
                  Logs / 2.13.19          ADOC0464389
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 34 of 52




Ex. No.           Title                   Bates / Docket Number
P-2498            Donaldson V&W Duty Post ADOC0464390-
                  Logs / 2.14.19          ADOC0464393

P-2499            Donaldson V&W Duty Post ADOC0464394-
                  Logs / 2.18.19          ADOC0464397

P-2500            Donaldson X&Y Duty Post    ADOC0464398-
                  Logs / 2.17.19             ADOC0464403

P-2501            Donaldson X&Y Duty Post    ADOC0464404-
                  Logs/ 2.17.19              ADOC0464407

P-2502            Donaldson X&Y Duty Post    ADOC0464408-
                  Logs / 2.17.19             ADOC0464411

P-2503            Donaldson X&Y Duty Post    ADOC0464412-
                  Logs / 2.13.19             ADOC0464412

P-2504            Donaldson X&Y Duty Post    ADOC0464413-
                  Logs / 2.12.19             ADOC0464419

P-2505            Donaldson X&Y Duty Post    ADOC0464420-
                  Logs / 2.15.19             ADOC0464425

P-2506            Donaldson X&Y Duty Post    ADOC0464426-
                  Logs / 2.16.19             ADOC0464430

P-2507            Donaldson X&Y Duty Post    ADOC0464431-
                  Logs / 2.12.19             ADOC0464437

P-2508            Donaldson X&Y Duty Post    ADOC0464438-
                  Logs / 2.15.19             ADOC0464442

P-2509            Donaldson X&Y Duty Post    ADOC0464443-
                  Logs / 2.16.19             ADOC0464444

P-2510            Donaldson X&Y Duty Post    ADOC0464445-
                  Logs / 2.13.19             ADOC0464450
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 35 of 52




Ex. No.           Title                      Bates / Docket Number
P-2511            Donaldson X&Y Duty Post    ADOC0464451-
                  Logs / 2.13.19             ADOC0464457

P-2512            Donaldson X&Y Duty Post    ADOC0464458-
                  Logs / 2.18.19             ADOC0464462

P-2513            Hamilton Seg. Duty Post    ADOC0463550-
                  Logs / 2.12.19-2.18.19     ADOC0463585

P-2514            A.D. MH Records, Feb.      ADOC0466380-
                  2018-Feb. 2019             ADOC0466437

P-2515            A.F. MH Records, Feb.      ADOC0466438-
                  2018-Feb. 2019             ADOC0466487

P-2516            Bullock Group Attendance   ADOC0464591-
                  Roster / Jan.-Feb. 2019    ADOC0464786

P-2517            Bullock Group Attendance   ADOC0464787-
                  Roster / Jan.-Feb. 2019    ADOC0464792

P-2518            C.H. MH Records, Feb.      ADOC0466488-
                  2018 – Feb.2019            ADOC0466556

P-2519            D.J. Inst. File            ADOC0465630-
                                             ADOC0465874

P-2520            D.J. MH Records, Feb.      ADOC0466557-
                  2018-Feb. 2019             ADOC0466670

P-2521            D.G. Inst. File            ADOC0464998-
                                             ADOC0465161

P-2522            D.G. MH Records, Feb.      ADOC0466671-
                  2018-Feb. 2019             ADOC0466888

P-2523            Depression and Anxiety     ADOC0464990-
                  Group Logs / Jan.-Feb.     ADOC0464997
                  2019
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 36 of 52




Ex. No.           Title                       Bates / Docket Number
P-2524            Donaldson Group             ADOC0464793-
                  Attendance Roster / Jan.-   ADOC0464820
                  Feb. 2019
P-2525            Donaldson Group             ADOC0464821-
                  Attendance Roster / Jan.-   ADOC0464833
                  Feb. 2019
P-2526            Donaldson RTU Group Log     ADOC0464834-
                  / Jan.-Feb. 2019            ADOC0464857

P-2527            Easterling Grief and Loss   ADOC0464876-
                  Group Roster / Feb. 2019    ADOC0464885

P-2528            Easterling Group            ADOC0464858-
                  Attendance Roster / Jan.-   ADOC0464875
                  Feb. 2019
P-2529            Easterling Group            ADOC0464886-
                  Attendance Roster / Jan.    ADOC0464903
                  2019
P-2530            F.J. Inst. File             ADOC0465162-
                                              ADOC0465315

P-2531            Hamilton Group              ADOC0464904-
                  Attendance Roster / Jan.-   ADOC0464915
                  Feb. 2019
P-2532            Hamilton Group              ADOC0464916-
                  Attendance Roster / Dec.    ADOC0464938
                  2018-Feb. 2019
P-2533            Holman Group Attendance     ADOC0464939-
                  Roster / Jan.-Feb. 2019     ADOC0464940

P-2534            J.A. Inst. File             ADOC0465316-
                                              ADOC0465629

P-2535            Kilby - Group Attendance    ADOC0464463-
                  Roster / Jan.-Feb. 2019     ADOC0464482

P-2536            L.S. Inst. File             ADOC0465875-
                                              ADOC0466060
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 37 of 52




Ex. No.           Title                        Bates / Docket Number
P-2537            Limestone Group              ADOC0464941-
                  Attendance Roster/ Feb.      ADOC0464984
                  2019
P-2538            Limestone Group              ADOC0464985-
                  Attendance Roster / Feb.     ADOC0464985
                  2019
P-2539            Paul Ford Inst. File         ADOC0466061-
                                               ADOC0466175

P-2540            Q.M. Inst. File              ADOC0466176-
                                               ADOC0466379

P-2541            St. Clair Group Attendance   ADOC0464986-
                  Roster / Feb. 2019           ADOC0464989

P-2542            Tutwiler Group Attendance    ADOC0464483-
                  Roster / Jan.-Feb. 2019      ADOC0464590

P-2543            Easterling Seg. Duty Post    ADOC0466889-
                  Logs / 2.12.19               ADOC0466901

P-2544            Easterling Seg. Duty Post    ADOC0466902-
                  Logs / 2.13.19               ADOC0466915

P-2545            Easterling Seg. Duty Post    ADOC0466916-
                  Logs / 2.14.19               ADOC0466921

P-2546            Easterling Seg. Duty Post    ADOC0466922-
                  Logs / 2.14.19               ADOC0466937

P-2547            Easterling Seg. Duty Post    ADOC0466938-
                  Logs / 2.15.19               ADOC0466954

P-2548            Easterling Seg. Duty Post    ADOC0466955-
                  Logs / 2.16.19               ADOC0466966

P-2549            Easterling Seg. Duty Post    ADOC0466967-
                  Logs / 2.17.19               ADOC0466976
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 38 of 52




Ex. No.           Title                        Bates / Docket Number
P-2550            Easterling Seg. Duty Post    ADOC0466977-
                  Logs / 2.18.19               ADOC0466993

P-2551            Fountain Seg. Duty Post      ADOC0466994-
                  Logs / 2.12.19-2.18.19       ADOC0467048

P-2552            Fountain Seg. Duty Post      ADOC0467049-
                  Logs / 8.16.18-8.22.18       ADOC0467077

P-2553            F.J. MH Records, Feb.        ADOC0468005-
                  2018-Feb. 2019               ADOC0468134

P-2554            Holman H Duty Post Logs / ADOC0467078-
                  5.28.18-6.3.18            ADOC0467155

P-2555            Holman H Duty Post Logs / ADOC0467156-
                  12.15.18-12.21.18         ADOC0467187

P-2556            Holman Seg. and Death        ADOC0467188-
                  Row Duty Post Logs /         ADOC0467276
                  2.12.19-2.18.19
P-2557            J.A. Medical Records, Feb.   ADOC0468135-
                  2018-Feb. 2019               ADOC0468278

P-2558            Kilby Seg. Duty Post Logs / ADOC0467277-
                  1.10.19-1.16.19             ADOC0467302

P-2559            Kilby MNOP Duty Post         ADOC0467303-
                  Logs / 2.16.19-2.18.19       ADOC0467355

P-2560            Kilby MNOP Duty Post         ADOC0467356-
                  Logs / 2.12.19-2.15.19       ADOC0467411

P-2561            L.S. MH Records, Feb.        ADOC0468279-
                  2018-Feb. 2019               ADOC0468391

P-2562            Limestone Seg. Duty Post     ADOC0467412-
                  Logs / 2.12.19-2.18.19       ADOC0467521
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 39 of 52




Ex. No.           Title                      Bates / Docket Number
P-2563            Limestone Seg. Duty Post   ADOC0467522-
                  Logs / 2.8.19-2.14.19      ADOC0467561

P-2564            Limestone Seg. Duty Post   ADOC0467562-
                  Logs / 11.17.18-11.23.18   ADOC0467598

P-2565            Limestone Seg. Duty Post   ADOC0467599-
                  Logs / 12.25.18-12.31.18   ADOC0467634

P-2566            R.G. MH Records, Feb.      ADOC0468392-
                  2018-Feb. 2019             ADOC0468418

P-2567            R.R.G. Records, Feb. 2018- ADOC0468419-
                  Feb. 2019                  ADOC0468530

P-2568            St. Clair Seg. Duty Post   ADOC0467635-
                  Logs / 2.12.19-2.14.19     ADOC0467661

P-2569            St. Clair Seg. Duty Post   ADOC0467662-
                  Logs / 2.15.19-2.18.19     ADOC0467711

P-2570            St. Clair Seg. Duty Post   ADOC0467712-
                  Logs / 12.27.18-1.2.19     ADOC0467739

P-2571            St. Clair Seg. Duty Post   ADOC0467740-
                  Logs /                     ADOC0467777
                  12.27.18-12.31.18
P-2572            Staton G Dorm Duty Post    ADOC0467778-
                  Logs / 11.19.18-11.25.18   ADOC0467813

P-2573            Ventress Seg. Duty Post    ADOC0467814-
                  Logs / 2.12.19-2.15.19     ADOC0467888

P-2574            Ventress Seg. Duty Post    ADOC0467889-
                  Logs / 2.15.19-2.19.19     ADOC0467969

P-2575            Ventress Seg. Duty Post    ADOC0467970-
                  Logs / 11.29.18-12.6.18    ADOC0468004
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 40 of 52




Ex. No.           Title                      Bates / Docket Number
P-2576            Bullock H Unit Roster      ADOC0468531-
                                             ADOC0468531

P-2577            2.15.2019 Email from       ADOC0468546-
                  Daniels to Ellington       ADOC0468546

P-2578            Donaldson V&W Duty Post ADOC0468548-
                  Logs / 2.13.19          ADOC0468551

P-2579            Donaldson X&Y Duty Post    ADOC0468552-
                  Logs / 2.14.19             ADOC0468557

P-2580            Donaldson X&Y Duty Post    ADOC0468558-
                  Logs / 2.14.19             ADOC0468563

P-2581            Donaldson Z Duty Post      ADOC0468564-
                  Logs / 2.12.19-2.19.19     ADOC0468642

P-2582            Donaldson RTU, SLU,        ADOC0468532-
                  BMU Rosters                ADOC0468539

P-2583            2.6.19 Email from          ADOC0468544-
                  Ellington to Daniels       ADOC0468544

P-2584            2.15.19 Email from         ADOC0468543-
                  Ellington to Daniels       ADOC0468543

P-2585            2.15.19 Email from         ADOC0468547-
                  Ellington to Daniels       ADOC0468547

P-2586            R.G. Inst. File            ADOC0468765-
                                             ADOC0468842

P-2587            R.R.G. Inst. File          ADOC0468843-
                                             ADOC0468948

P-2588            Kilby C&D Duty Post Logs ADOC0468643-
                  / 2.12.19                ADOC0468652
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 41 of 52




Ex. No.           Title                      Bates / Docket Number
P-2589            Kilby CDEFL Duty Post      ADOC0468653-
                  Logs / 2.13.19             ADOC0468661

P-2590            Kilby CDEFL Duty Post      ADOC0468662-
                  Logs / 2.14.19             ADOC0468670

P-2591            Kilby CDEFL Duty Post      ADOC0468671-
                  Logs / 2.15.19             ADOC0468679

P-2592            Kilby CDEFL Duty Post      ADOC0468680-
                  Logs / 2.16.19             ADOC0468691

P-2593            Kilby CDEFL Duty Post      ADOC0468692-
                  Logs / 2.17.19             ADOC0468700

P-2594            Kilby CDEFL Duty Post      ADOC0468701-
                  Logs / 2.18.19             ADOC0468709

P-2595            Kilby Seg-Like Rosters     ADOC0468540-
                                             ADOC0468542

P-2596            2.15.19 Email from Naglich ADOC0468545-
                  to Daniels                 ADOC0468545

P-2597            State's Answers to
                  Plaintiffs’ Interrogatories re
                  Motion for Preliminary
                  Injunction
P-2598            Tutwiler Seg. Duty Post        ADOC0468710-
                  Logs / 11.22.18-11.23.18       ADOC0468722

P-2599            Tutwiler Seg. Duty Post    ADOC0468723-
                  Logs / 11.24.18-11.25.18   ADOC0468738

P-2600            Tutwiler Seg. Duty Post    ADOC0468739-
                  Logs / 11.26.18-11.28.18   ADOC0468756
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 42 of 52




Ex. No.           Title                        Bates / Docket Number
P-2601            Tutwiler Seg. Duty Post      ADOC0468757-
                  Logs / 11.28.18-11.29.18     ADOC0468764

P-2602            Ross Wolfinger Inst. File    ADOC0468949-
                                               ADOC0469042

P-2603            Report and                   Doc. 2416-1
                  Recommendations on
                  Suicide Prevention in the
                  Alabama Department of
                  Corrections
P-2604            Appendix - Suicide Record    Doc. 2416-2
                  Reviews

P-2605            Sample Staff Referral Form Doc. 2416-3
P-2606            Supplemental                 Doc. 2416-4
                  Recommendations on
                  Suicide Prevention in the
                  Alabama Department of
                  Corrections
P-2607            September 2018 ADOC
                  Monthly Statistical Report
P-2608            November 2018 ADOC           Doc. 2418-2
                  Monthly Statistical Report
P-2609            ADOC-Wexford MH CQI          SPA_13615-SPA_13629
                  Presentation - JAB changes
                  2-22-19
P-2610            Advanced Suicide             SPA_13630-SPA_13632
                  Prevention Sign-In Sheet
P-2611            BIBB February Self-Audit     SPA_13633-SPA_13633
P-2612            BIBB NOVEMBER Self-          SPA_13634-SPA_13634
                  Audit
P-2613            BULLOCK February Self-       SPA_13635-SPA_13635
                  Audit
P-2614            BULLOCK NOVEMBER             SPA_13636-SPA_13636
                  MH Self-Audit
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 43 of 52




Ex. No.           Title                         Bates / Docket Number
P-2615            Combined Mental Health        SPA_13637-SPA_13639
                  Audit Tool MASTER
P-2616            Copy of Copy of               SPA_13640-SPA_13640
                  HOLMAN February Self-
                  Audit
P-2617            Copy of DONALDSON             SPA_13641-SPA_13641
                  February Self-Audit
P-2618            Copy of EASTERLING            SPA_13642-SPA_13642
                  February Self-Audit
P-2619            Copy of VENTRESS              SPA_13643-SPA_13643
                  February Self-Audit
P-2620            DONALDSON                     SPA_13644-SPA_13644
                  NOVEMBER MH Self-
                  Audit
P-2621            Easterling - Suicide Crisis   SPA_13645-SPA_13652
                  CAP
P-2622            EASTERLING February           SPA_13653-SPA_13653
                  Self-Audit
P-2623            EASTERLING MH                 SPA_13654-SPA_13654
                  NOVEMBER SELF-
                  AUDIT
P-2624            February 19 Training          SPA_13655-SPA_13692
P-2625            FOUNTAIN February Self-       SPA_13693-SPA_13693
                  Audit
P-2626            FOUNTAIN NOVEMBER             SPA_13694-SPA_13694
                  Self-Audit
P-2627            HAMILTON February             SPA_13695-SPA_13695
                  Self-Audit
P-2628            HAMILTON NOVEMBER             SPA_13696-SPA_13696
                  MH Self-Audit
P-2629            HOLMAN NOVEMBER               SPA_13697-SPA_13697
                  MH Self-Audit
P-2630            KILBY February Self-          SPA_13698-SPA_13698
                  Audit
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 44 of 52




Ex. No.           Title                Bates / Docket Number
P-2631            KILBY NOVEMBER Self- SPA_13699-SPA_13699
                  Audit
P-2632            Limestone - Suicide        SPA_13700-SPA_13709
                  Prevention CAP
P-2633            LIMESTONE February         SPA_13710-SPA_13710
                  Self-Audit
P-2634            LIMESTONE                  SPA_13711-SPA_13711
                  NOVEMBER Self-Audit
P-2635            Matthew Holmes - (SEIR)    SPA_13614-SPA_13614
P-2636            St. Clair February Self-   SPA_13712-SPA_13712
                  Audit
P-2637            St. CLAIR NOVEMBER         SPA_13713-SPA_13713
                  MH Self-Audit
P-2638            STATON-ELMORE              SPA_13714-SPA_13714
                  February Self-Audit
P-2639            STATON-ELMORE              SPA_13715-SPA_13715
                  NOVEMBER MH Self-
                  Audit
P-2640            Suicide Prevention         SPA_13716-SPA_13716
                  Measures Audit Tool
                  FINAL
P-2641            Suicide Prevention         SPA_13717-SPA_13718
                  Measures SELF-AUDIT
                  STATEWIDE TOTALS
P-2642            Suicide Watch Tools        SPA_13719-SPA_13720
                  v.02.27.2019
P-2643            TUTWILER February Self-    SPA_13721-SPA_13721
                  Audit
P-2644            TUTWILER NOVEMBER          SPA_13722-SPA_13722
                  MH Self-Audit
P-2645            VENTRESS NOVEMBER          SPA_13723-SPA_13723
                  Self-Audit
P-2646            CO M.H. Written            SPA_13724-SPA_13725
                  Reprimand
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 45 of 52




Ex. No.           Title                         Bates / Docket Number
P-2647            Suicide Attempts              SPA_13726-SPA_13727
P-2648            February 2019 Suicide
                  Prevention Report
P-2649            February 16-28, 2019
                  Suicide Monitoring Logs
P-2650            Phase 2A Order re             Doc. 1720
                  Segregation Remedy
P-2651            Amended Stipulation           Doc. 2384-1
                  Regarding Phase 2A
                  Mental Health Consultation
                  to the Disciplinary Process
P-2652            Administrative Regulation     Doc. 2384-2
                  403
P-2653            Amended Stipulation           Doc. 2383-1
                  Regarding the Provision of
                  Hospital-Level Care
P-2654            Administrative Regulation     Doc. 2383-2
                  640
P-2655            Phase 2A Order and            Doc. 2301
                  Injunction on Mental-
                  Health Understaffing
P-2656            Declaration of Cheryl Price   Doc. 2301-1
P-2657            Wexford Health Behavioral SPA_0815- SPA_0920;
                  Health Services Guidelines ADOC0422288-
                                             ADOC0422393
P-2658            NCCHC Standards for
                  Health Services in Prison
P-2659            T.L. MH Records, Jan.      SPA_11856-SPA_11969
                  2018-Jan. 2019

P-2660            Duty Officer Report -
                  suicide of Matthew
                  Holmes
P-2661            Duty Officer Report -
                  suicide of Rashaud
                  Morrissette
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 46 of 52




Ex. No.           Title                        Bates / Docket Number
P-2662            Holman Seg. Duty Post        ADOC0469154-
                  Logs / 12.15.18-12.21.18     ADOC0469209

P-2663            Duty Officer Report - J.B.


P-2664            Incident Report – Suicide
                  Attempt of J.B.

P-2665            J.B. Inst. File              ADOC0469443-
                                               ADOC0470537

P-2666            Duty Officer Report –
                  Suicide Attempt of J.H.

P-2667            J.H. Classification          ADOC0469212-
                  Summary                      ADOC0469440

P-2668            Incident Report – Suicide
                  Attempt of J.H.

P-2669            Incident Report – Suicide    ADOC0470539-
                  of Matthew Holmes            ADOC0470540

P-2670            Incident Report – Suicide    ADOC0470541-
                  of Rashaud Morrissette       ADOC0470541

P-2671            Notice of Filing and SMI-    Doc. 2432
                  RHU Report for
                  03/19/2019
P-2672            Psychological Autopsy -      ADOC0470543-
                  Paul Ford                    ADOC0470554

P-2673            Psychological Autopsy -      ADOC0470555-
                  Roderick Abrams              ADOC0470564

P-2674            Donaldson Seg. and Death     ADOC0470615-
                  Row Duty Post Logs /         ADOC0470684
                  2.22.19-3.1.19
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 47 of 52




Ex. No.           Title                        Bates / Docket Number
P-2675            Holman Seg. and Death        ADOC0470685-
                  Row Correctional Facility    ADOC0470787
                  Duty Post Logs / 2.22.19-
                  3.1.19
P-2676            St. Clair A Unit Duty Post   ADOC0470788-
                  Logs / 2.22.19-3.1.19        ADOC0470829

P-2677            Staton G Dorm Duty Post      ADOC0470830-
                  Logs / 2.22.19-3.1.19        ADOC0470874

P-2678            Matthew Holmes Inst. File    ADOC0470875-
                                               ADOC0472067

P-2679            Hayes Suicide Resistance
                  Checklist

P-2680            C.H. MH Records, March       ADOC0472269-
                  1, 2018 – March 1, 2019      ADOC0472551

P-2681            D.M. MH Records, March       ADOC0472552-
                  1, 2018-March 1, 2019        ADOC0472871

P-2682            D.B. MH Records, March       ADOC0472872-
                  1, 2018-March 1, 2019        ADOC0473132

P-2683            M.B. MH Records, March       ADOC0473368-
                  1, 2018-March 1, 2019        ADOC0473625

P-2684            J.D. MH Records, March 1, ADOC0473133-
                  2018-March 1, 2019        ADOC0473367

P-2685            Tutwiler DR Duty Post        ADOC0472068-
                  Logs                         ADOC0472103
                  2.22.19-3.1.19
P-2686            Tutwiler DR Duty Post        ADOC0472104-
                  Logs                         ADOC0472139
                  2.22.19-3.1.19
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 48 of 52




Ex. No.             Title                         Bates / Docket Number
P-2687              Tutwiler D Duty Post Logs     ADOC0472140-
                    2.22.19-2.28.19               ADOC0472181

P-2688              Tutwiler RTU Duty Post        ADOC0472182-
                    Logs                          ADOC0472213
                    2.22.19-3.1.19

P-2689              Tutwiler SU Duty Post          ADOC0472214-
                    Logs                           ADOC0472268
                    2.22.19-3.1.19
P-2690              Joint Notice of Filing the     Doc. 2383
                    Amended Stipulation
                    Regarding the Provision of
                    Hospital-Level Care
Any exhibit necessary for impeachment or rebuttal.

Any exhibit identified by Defendants, and any exhibit previously marked by either
Party in this matter.

 Dated: March 22, 2019                Respectfully Submitted,

                                    /s/ Maria V. Morris
                                   Maria V. Morris
                                   One of the Attorneys for Plaintiffs
                                   Southern Poverty Law Center
                                   400 Washington Avenue
                                   Montgomery, AL 36104
Rhonda Brownstein (ASB-3193-O64R)
Maria V. Morris (ASB-2198-R64M)
Grace Graham (ASB-3040-A64G)
Jonathan Blocker (ASB-6818-G19I)
Caitlin J. Sandley (ASB-5317-S48R)
David Clay Washington (ASB-6599-Y42I)
SOUTHERN POVERTY LAW CENTER
400 Washington Avenue
Montgomery, AL 36104
Telephone: (334) 956-8200
Facsimile: (334) 956-8481
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 49 of 52



rhonda.brownstein@splcenter.org
maria.morris@splcenter.org
grace.graham@splcenter.org
jonathan.blocker@splcenter.org
cj.sandley@splcenter.org
david.washington@splcenter.org

Lisa W. Borden (ASB-5673-D57L)
William G. Somerville, III (ASB-6185-E63W)
Andrew P. Walsh (ASB-3755-W77W)
Dennis Nabors
Patricia Clotfelter (ASB-0841-F43P)
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ PC
420 20th Street North, Suite 1400
Birmingham, AL 35203
lborden@bakerdonelson.com
wsomerville@bakerdonelson.com
awalsh@bakerdonelson.com
dnabors@bakerdonelson.com
pclotfelter@bakerdonelson.com
                                     /s/ Anil A. Mujumdar
                                     Anil A. Mujumdar (ASB-2004-L65M)
                                     One of the Attorneys for Plaintiffs
                                     Alabama Disabilities Advocacy Program
                                     2332 2nd Avenue North
                                     Birmingham, AL 35203

Gregory M. Zarzaur, Esq. (ASB-0759-E45Z)
Anil A. Mujumdar, Esq. (ASB-2004-L65M)
Diandra S. Debrosse, Esq. (ASB-2956-N76D)
Denise Wiginton, Esq. (ASB-5905-D27W)
ZARZAUR MUJUMDAR & DEBROSSE
2332 2nd Avenue North
Birmingham, AL 35203
Telephone: (205) 983-7985
Facsimile: (888) 505-0523
gregory@zarzaur.com
anil@zarzaur.com
fuli@zarzaur.com
  Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 50 of 52



denise@zarzaur.com

William Van Der Pol, Jr., Esq. (ASB-2112-114F)
Glenn N. Baxter, Esq. (ASB-3825-A41G)
Lonnie Williams, Esq.
Barbara A. Lawrence, Esq.
Andrea J. Mixson, Esq.
Ashley N. Austin, Esq. (ASB-1059-F69L)
ALABAMA DISABILITIES
ADVOCACY PROGRAM
Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
wvanderpoljur@adap.ua.edu
gnbaxter@adap.ua.edu
lwilliams@aadap.ua.edu
blawrence@adap.ua.edu
amixson@adap.ua.edu
aaustin@adap.ua.edu

ATTORNEYS FOR THE PLAINTIFFS
   Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 51 of 52



                         CERTIFICATE OF SERVICE

I hereby certify that I have on this 22nd day of March, 2019, electronically filed the
foregoing with the clerk of the court by using the CM/ECF system, which will send
a notice of electronic filing to the following:

David R. Boyd, Esq.                        William R. Lunsford, Esq.
John G. Smith, Esq.                        Matthew Reeves, Esq.
Balch & Bingham LLP                        Melissa K. Marler, Esq.
Post Office Box 78                         Stephen C. Rogers, Esq.
Montgomery, AL 36101-0078                  Alyson L. Smith, Esq.
dboyd@balch.com                            Melissa C. Neri, Esq.
jgsmith@balch.com                          Maynard, Cooper & Gale, P.C.
                                           655 Gallatin Street, SW
Steven C. Corhern, Esq.                    Huntsville, AL 35801
Balch & Bingham LLP                        blunsford@maynardcooper.com
Post Office Box 306                        mreeves@maynardcooper.com
Birmingham, AL 35201-0306                  mmarler@maynardcooper.com
scorhern@balch.com                         srogers@maynardcooper.com
                                           asmith@maynardcooper.com
Joseph G. Stewart, Jr., Esq.               mneri@maynardcooper.com
Gary L. Willford, Jr., Esq.
Stephanie L. Smithee, Esq.                 Luther M. Dorr, Jr., Esq.
Alabama Department                         Maynard, Cooper & Gale, P.C.
Of Corrections                             1901 6th Avenue North, Suite 2400
Legal Division                             Birmingham, AL 35203
301 South Ripley Street                    rdorr@maynardcooper.com
Montgomery, AL 36104
joseph.stewart@doc.alabama.gov             Deana Johnson, Esq.
gary.willford@doc.alabama.gov              Brett T. Lane, Esq.
stephanie.smithee@doc.alabama.gov          MHM Services, Inc.
                                           1447 Peachtree Street, N.E.,
Philip Piggott, Esq.                       Suite 500
Starnes Davis Florie LLP                   Atlanta, GA 30309
100 Brook wood Place – 7th Floor           djohnson@mhm-services.com
Birmingham, AL 35209                       btlane@mhm-services.com
ppiggott@starneslaw.com
                                          /s/Maria V. Morris
                                          One of the Attorneys for Plaintiffs
Case 2:14-cv-00601-MHT-GMB Document 2437 Filed 03/22/19 Page 52 of 52
